
	

114 HR 1995 IH: Local Zoning and Property Rights Protection Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1995
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Gosar (for himself, Mr. Babin, Mrs. Blackburn, Mr. Bridenstine, Mr. DesJarlais, Mr. Duncan of Tennessee, Mr. Franks of Arizona, Mr. Gohmert, Mr. Grothman, Mr. LaMalfa, Mrs. Lummis, Mr. Massie, Mr. McClintock, Mr. Poe of Texas, Mr. Sessions, Mr. Weber of Texas, Mr. Westmoreland, Mr. Yoho, and Mr. Fincher) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the Department of Housing and Urban Development from implementing certain regulations,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Local Zoning and Property Rights Protection Act of 2015. 2.Withdrawal of rules and notices (a)Proposed ruleNot later than 30 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall withdraw the proposed rule of the Department of Housing and Urban Development described in the notice of proposed rule entitled Affirmatively Furthering Fair Housing, published in the Federal Register on July 19, 2013 (78 Fed. Reg. 43710; Docket No. FR–5173–P–01), any final rule based on such proposed rule (including the rule having the Regulation Identifier Number RIN 2501–AD33), and any successor rule that is substantially similar to such proposed or final rule.
 (b)NoticeNot later than 30 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall withdraw the notice of the Department of Housing and Urban Development relating to the Affirmatively Furthering Fair Housing Assessment Tool, published in the Federal Register on September 26, 2014 (79 Fed. Reg. 57949; Docket No. FR–5173–N–02), any proposed or final rule issued pursuant to such notice, and any successor notice or rule substantially similar to such notice or proposed or final rule.
			3.Federalism consultation and report
 (a)In generalThe Secretary of Housing and Urban Development shall jointly consult with State officials, local government officials, and officials of public housing agencies to develop recommendations, consistent with applicable rulings of the Supreme Court of the United States, to further the purposes and policies of the Fair Housing Act.
 (b)Consultation requirementsIn developing the recommendations required under subsection (a), the Secretary shall— (1)provide State officials, local government officials, and officials of public housing agencies with notice and an opportunity to participate in the consultation process required under subsection (a);
 (2)seek to consult with State officials, local government officials, and officials of public housing agencies that represent a broad cross-section of regional, economic, and geographic perspectives in the United States;
 (3)emphasize the importance of collaboration with and among the State officials, local government officials, and officials of public housing agencies;
 (4)allow for meaningful and timely input by State officials, local government officials, and officials of public housing agencies;
 (5)promote transparency in the consultation process required under subsection (a); and (6)explore with State officials, local government officials, and officials of public housing agencies whether Federal objectives under the Fair Housing Act can be attained by means other than through new regulations.
				(c)Reports
 (1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall publish in the Federal Register a draft report describing the recommendations developed pursuant to subsection (a).
 (2)Consensus requirementThe Secretary may include a recommendation in the draft report only if consensus has been reached with regard to the recommendation among the Secretary, the State officials, local government officials, and officials of public housing agencies consulted pursuant to subsection (a).
 (3)Failure to reach consensusIf the Secretary, State officials, local government officials, and officials of public housing agencies consulted under subsection (a) fail to reach consensus on a regulatory proposal, the draft report shall identify that consensus was not reached and shall describe—
 (A)the areas and issues with regard to which consensus was reached; (B)the areas and issues of continuing disagreement that resulted in the failure to reach consensus; and
 (C)the reasons for the continuing disagreements. (4)Public review and comment periodThe Secretary shall make the draft report available for public review and comment for a period of not fewer than 180 days.
 (5)Final reportThe Secretary shall, in consultation with the State officials, local government officials, and officials of public housing agencies, address any comments received pursuant to paragraph (4) and shall prepare a final report describing the final results of the consultation process under subsection (a).
 (d)Submission of final reportNot later than 12 months after the date of enactment of this Act, the Secretary shall make publicly available online the final report prepared pursuant to subsection (c)(5).
 (e)DefinitionsIn this Act, the following definitions apply: (1)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
 (2)Local government officialThe term local government official means an elected or professional official of a local government or an official of a regional or national organization representing local governments or officials.
 (3)State officialThe term State official means an elected or professional official of a State government or an official of a regional or national organization representing State governments or officials.
 (4)Public housing agencyThe term public housing agency has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
				
